397 F.2d 810
J. Howard ARNOLD, Appellant,v.Frances K. ARNOLD, Appellee.
No. 21853.
United States Court of Appeals Ninth Circuit.
August 5, 1968.
Rehearing Denied September 9, 1968.

Appeal from the United States District Court for the Northern District of California; George B. Harris, Judge.
J. Howard Arnold (argued), Berkeley, Cal., for appellant.
Clarence DeLancey (sub), Oakland, Cal., for appellee.
Before JERTBERG and DUNIWAY, Circuit Judges, and FOLEY, District Judge*.
PER CURIAM:


1
We have examined appellant's assignments of error and find no merit in them. Twice before, this court has affirmed the district court's denial of the appellant's petitions to review the Order of the Referee in Bankruptcy. See Arnold v. Arnold, 9 Cir., 1964, 326 F.2d 960, and Arnold v. Arnold, 9 Cir., 1966, 356 F.2d 873.


2
We affirm.



Notes:


*
 Roger D. Foley, District of Nevada, sitting by designation